Case: 1:19-cv-01379-CAB Doc #:1 Filed: 06/14/19 1 of 3. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DISTRICT

Committee to Save The Huletts, CASE NO.

A division of Citizens’ Vision

28400 8S. Woodland Rd. JUDGE:

Pepper Pike, OH 44124-5546

Plaintiff
vs. COMPLAINT FOR INJUNCTIVE
AND DECLARATORY RELIEF

US Army Corps of Engineers
1776 Niagra St.
Buffalo, NY 14207-3199

And

Lieutenant General Todd T. Semonite
Comd’r Gen., USACE

441 G. Street NW

Washington, DC 20314-1000

And

United States of America

c/o Justin E. Herdman, US Attorney Gen.
801 W. Superior Ave., #400

Cleveland, OH 44113

Sree” eae Seer? Somme! Somme! Sonate Se” Smet See! Sener! Somme” Seamer! Samet! Sona See” Se Sel ee” Snel! See ee el el ee ee et ee

Defendants

 
Case: 1:19-cv-01379-CAB Doc #:1 Filed: 06/14/19 2 of 3. PagelD #: 2

JURISDICTION AND VENUE

1. This case arises under the laws of the United States within the meaning of 28 USC [331], as
well as under 5 U.S.C. §552, the Freedom of Information Act (“FOIA”), and the Administrative
Procedure Act of 1964, 5 USC 500 et seq. Venue lies in this district pursuant to 5 U.S.C, 552

(a)(4)(B).

CAUSE OF ACTION

2, The plaintiff is an Ohio not-for-profit corporation with its principal place of business in
Cuyahoga County, Ohio, interested in preserving the Hulett Ore Loaders that once stood at the
mouth of the Cuyahoga River (“Save the Huletts”).

3, The defendant, US Army Corps of Engineers, is an agency subject to 5 U.S.C. §552, The
Freedom of Information Act (“FOIA”). Defendant Semonite is an officer responsible for the acts
complained of. Defendant United States of America is a necessary or indispensible party.

4, On May 17, 2018, in connection with defendant’s proposal to grant a certain permit for
work within Cleveland Harbor that will have an adverse affect on the Huletts, Save the Huletts
requested information from the defendants within the scope of FOJA via email, as set forth in
Exhibit “A”.

5. This information is deemed necessary for protecting the Huletts under 54 U.S.C §300101
et seq., the National Historical Preservation Act and 5 U.S.C. ch. 5, subch. I §500 et seq., the
Administrative Procedures Act.

6. On May 21, 2018, defendant responded via email that the request would be handled in
accordance with the provisions of FOIA. While it informed Save the Huletts of the costs and it
requested Save the Huletts provide correspondence agreeing to pay the costs, it failed to notify
whether the information would be provided or its reasoning for its determination.

7. On June 1, 2018, Save the Huletts responded via email that it agreed to pay the costs.

8. Despite Save the Hulett’s compliance with its demands, defendant failed or refused to
notify Save the Huletts whether it would comply with the request, or the reasons therefore,
within 20 days of the request, as required by §522(6)(A).

9, Although Save the Huletts has contacted defendant several times subsequently, defendant
has continued to fail or refuse to notify of any determination, or to supply any information
requested by this records seeker.

10. Save the Huletts has exhausted all administrative remedies, and without an injunction
ordering defendant to comply with its request for information, together with a tolling of any
statute of limitation for action under the Administrative Procedures Act and the National Historic
Preservation Act, it will be irreparably harmed by defendant’s violation of FOIA.

 
Case: 1:19-cv-01379-CAB Doc #:1 Filed: 06/14/19 3 of 3. PagelD #: 3

WHEREFORE, plaintiff demands an injunction and a declaratory judgment declaring defendant
USACE in violation of FOIA in regards to plaintiff's request and enjoining defendant from
further failure to comply with Save the Hulett’s FOIA request, an order tolling any statute of
limitation for action to preserve the Huletts under the NHPA and the ADA for a reasonable time
after compliance with said FOIA request, together with a declaration that since defendant has
failed to respond to Save the Hulett’s FOTA request within applicable time limits, defendant shall
not assess search fees against Save the Huletts, plus an award of reasonable attorney fees, and for
such other relief that the Court deems just, including costs.

Respectfully submitted,

   
 

  

id G, Finley, #0
Attorney for Plaintifi
1701 E. 12" St., Suite 108
Cleveland, OH 44114
216-574-4814
216-920-9560-fax
david@dfinleylaw.com

 
